                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

In re:                                           *
                                                 *
WILLIAM B. CHINNIS, III and                      *          Case No. 18-03667
DARA STABLER CHINNIS,                            *
                                                 *
         Debtors.                                *          Chapter 7
                                                 *

                     DEBTOR’S AMENDED MOTION TO AVOID LIEN


         Debtor William B. Chinnis, III moves the Court for entry of an order avoiding a lien upon

his membership interest in Meat Boss, LLC, and for grounds says as follows:

         1.     This Court has jurisdiction pursuant to 11 U.S.C. §522(f) and 28 U.S.C. §1334.

This is a core proceeding.

         2.     PNC Bank, N.A. received a judgment against Debtor William B. Chinnis, III in

the amount of $1,398,104.97 on May 29, 2018, plus interest at the statutory rate. PNC recorded

its Certificate of Judgment as Instrument No. 2018034278.

         3.     PNC subsequently obtained a Charging Order against William B. Chinnis, III’s

membership interest in Meat Boss, LLC.

         4.     Pursuant to Code of Alabama §10A-5A-5.03(c) the Charging Order constitutes a

lien on the judgment debtor’s transferable interest.

         5.     There is no equity in the Debtor’s membership interest in Meat Boss, LLC against

which PNC asserts its lien. William B. Chinnis, III’s membership interest in Meat Boss, LLC

has only nominal value as reflected on his Schedule B, and he claimed such interest as exempt.

         5.     William B. Chinnis, III prays for entry of an order avoiding the judicial lien

created by the Charging Order and, to the extent it applies against the Debtor, PNC’s judgment

                                                 1

  Case 18-03667        Doc 26    Filed 11/08/18 Entered 11/08/18 11:54:24           Desc Main
                                   Document     Page 1 of 3
lien under Bankruptcy Code §522(f) to the extent they impair his personal property exemption

under Alabama law.

       6.      William B. Chinnis, III’s affidavit filed contemporaneously herewith and

describing his ownership of the membership interest, the value thereof, and the nature of the

judgment is incorporated herein by reference.

       WHEREFORE, after expiration of the notice, barring any objection, Debtor William B.

Chinnis, III requests that the Court will enter an order avoiding the lien created by the Charging

Order and, to the extent it applies to the Debtor, PNC Bank’s judgment lien on his membership

interest in Meat Boss, LLC, requiring PNC to release its Charging Order against the Debtor’s

interest in Meat Boss, LLC, and for such other relief as is just.

                                                      /s/ Alexandra K. Garrett
                                                      Alexandra K. Garrett

                                                      SILVER, VOIT & THOMPSON
                                                      Attorneys at Law, PC
                                                      4317-A Midmost Drive
                                                      Mobile, AL 36609-5589
                                                      251-343-0800
                                                      251-343-0862 (fax)
                                                      agarrett@silvervoit.com

                                                      Attorney for Debtor William B. Chinnis, III
                                                      LS-7911-15153




                                                  2

  Case 18-03667       Doc 26      Filed 11/08/18 Entered 11/08/18 11:54:24          Desc Main
                                    Document     Page 2 of 3
                                    CERTIFICATE OF SERVICE

       I, Alexandra K. Garrett, hereby certify that I have served a copy of the foregoing by
placing same in the United States Postal Service, first class postage prepaid, or via electronic
mailing, to the following, on the 8th day of November, 2018.

       PNC Bank                                       PNC Bank, N.A.
       300 5th Avenue                                 c/o Alan C. Christian & Lawrence J. Seiter
       Pittsburg, PA 15222-2401                       Johnstone Adams, LLC
                                                      P.O. Box 1988
                                                      Mobile, AL 36633-1988

       D. Parker Sweet
       Trustee
       P.O. Box 537
       Daphne, AL 365526



                                                      /s/ Alexandra K. Garrett
                                                      Alexandra K. Garrett




                                                 3

  Case 18-03667       Doc 26     Filed 11/08/18 Entered 11/08/18 11:54:24             Desc Main
                                   Document     Page 3 of 3
